Case: 16-10544      Document: 00513876211         Page: 1    Date Filed: 02/15/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                    No. 16-10544                                  FILED
                                  Summary Calendar                         February 15, 2017
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

SOHAIL MONSHIZADEH,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:15-CR-254-1


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Sohail Monshizadeh challenges the sufficiency of the factual basis
supporting his guilty plea to the charge of possession of ammunition by a
convicted felon, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).                       The
Government has filed an opposed motion for summary affirmance, arguing
that Monshizadeh’s arguments are foreclosed, or in the alternative an
unopposed motion for an extension of time in which to file its brief.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
      Case: 16-10544   Document: 00513876211      Page: 2    Date Filed: 02/15/2017



                                   No. 16-10544
       Summary disposition in lieu of the traditional appellate process is
“necessary and proper” in “cases where time is truly of the essence,” or where
“the position of one of the parties is clearly right as a matter of law so that
there can be no substantial question as to the outcome of the case, or where, as
is more frequently the case, the appeal is frivolous.” Groendyke Transp., Inc.
v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969). This court’s summary affirmance
procedure is generally reserved for cases in which the parties concede that the
issues are foreclosed by circuit precedent. See, e.g., United States v. Lopez, 461
F. App’x 372, 374 n.6 (5th Cir. 2012). In this appeal, Monshizadeh does not
concede that the first issue he raises is foreclosed and opposes the
Government’s motion for summary affirmance.             Therefore, we deny the
Government’s motion for summary affirmance, see Groendyke Transp., Inc.,
406 F.2d at 1162, but we dispense with further briefing because Monshizadeh
is not entitled to the relief that he seeks.
       Because Monshizadeh did not object to the sufficiency of the factual basis
supporting his plea before the district court, our review is for plain error only.
See United States v. Trejo, 610 F.3d 308, 313 (5th Cir. 2010). Monshizadeh
must show an error that is clear or obvious that affects his substantial rights.
See Puckett v. United States, 556 U.S. 129, 135 (2009). If he makes such a
showing, this court has the discretion to correct the error but only if it seriously
affects the fairness, integrity, or public reputation of judicial proceedings. See
id.
       Citing the Supreme Court’s decision in Flores-Figueroa v. United States,
556 U.S. 646 (2009), Monshizadeh first argues that the district court erred by
accepting his guilty plea because the penalty provision in § 924(a) requires the
Government to prove that the defendant had knowledge that the firearm
traveled in interstate commerce under § 922(g)(1) and the factual basis



                                         2
    Case: 16-10544    Document: 00513876211     Page: 3   Date Filed: 02/15/2017



                                 No. 16-10544
supporting his plea was not sufficient to sustain a finding that he had such
knowledge. Under this court’s holding in United States v. Dancy, 861 F.2d 77,
81-82 (5th Cir. 1988), a conviction under § 922(g)(1) requires proof that the
defendant knew that he had received (or possessed or transported) a firearm
or ammunition “but does not require proof that he knew that the [ammunition]
had an interstate nexus or that he was a felon.” United States v. Schmidt, 487
F.3d 253, 254 (5th Cir. 2007). In United States v. Rose, 587 F.3d 695, 705 (5th
Cir. 2009), this court held that Dancy was still good law even after the Supreme
Court’s decision in Flores-Figueroa, which addressed the mens rea element of
a different statute. Accordingly, Monshizadeh fails to show error, plain or
otherwise.
      Relying on Nat’l Fed’n of Indep. Bus. v. Sebelius, 132 S. Ct. 2566
(2012), Monshizadeh next contends that § 922(g)(1) is unconstitutional
because it exceeds the federal government’s power under the Commerce
Clause on its face and as applied to him and, therefore, the district court
should not have accepted his guilty plea. As Monshizadeh concedes, his
Commerce Clause argument is foreclosed. See United States v. Alcantar,
733 F.3d 143, 145-46 (5th Cir. 2013) (rejecting a similar challenge to the
constitutionality of § 922(g)(1)).
      The judgment of the district court is AFFIRMED. The Government’s
opposed motion for summary affirmance is DENIED, and its alternative
unopposed motion for an extension of time to file its brief is DENIED as
unnecessary.




                                       3